          Case
          Case 7:19-cv-08576-CS
               7:19-cv-08576-CS Document
                                Document 13
                                         12 Filed
                                            Filed 10/15/19
                                                  10/14/19 Page
                                                           Page 1
                                                                1 of
                                                                  of 3
                                                                     3




                                                          Pre-motion conference to be held on 11/18/19 at 4:30 pm.

Becky L. Caruso
Tel 973.443.3252
Fax 973.801.3410
carusob@gtlaw.com
                                                                                                  10/15/19

October 14, 2019

VIA ECF

The Honorable Cathy Seibel, U.S.D.J.
United States District Court for the Southern District of New York                                      ALBANY

The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse                           AMSTERDAM
                                                                                                        ATLANTA
300 Quarropas St.                                                                                       AUSTIN
White Plains, NY 10601                                                                                  BERLIN¬
                                                                                                        BOCA RATON
                                                                                                        BOSTON
        Re:         Paul Quatinetz v. Optio Solutions LLC et al                                         CHICAGO
                    Civil Action No. 7:19-cv-08576-CS                                                   DALLAS
                                                                                                        DELAWARE
                                                                                                        DENVER
Dear Judge Seibel:                                                                                      FORT LAUDERDALE
                                                                                                        HOUSTON
        We represent defendant Eco Shield Pest Control New York City, LLC (“Eco                         LAS VEGAS

Shield”) in the above-captioned matter. We write pursuant to Your Honor’s individual rules              LONDON*
                                                                                                        LOS ANGELES
and practices to request a pre-motion conference in connection with Eco Shield’s                        MEXICO CITY+
anticipated motion to dismiss pursuant to Rule 12(b)(6).                                                MIAMI
                                                                                                        MILAN**
                                                                                                        NEW JERSEY
        A. Quatinetz’ claim regarding misrepresentation of the $160 monthly service                     NEW YORK
           charge is non-cognizable under New York General Business Law § 349 and                       NORTHERN VIRGINIA

           directly contradicts the Service Agreement signed and agreed upon by                         ORANGE COUNTY
                                                                                                        ORLANDO
           Plaintiff, wherein the fee was previously disclosed.                                         PHILADELPHIA
                                                                                                        PHOENIX

        “Deceptive practices” under New York General Business Law § 349, are “acts                      ROME**
                                                                                                        SACRAMENTO
which are dishonest or misleading in a material respect.” Spagnola v. Chubb Corp., 574                  SAN FRANCISCO
F.3d 64, 74 (2d Cir. 2009) (citing Kramer v. Pollock-Krasner Found., 890 F. Supp. 250,                  SEOUL∞

258 (S.D.N.Y. 1995)). To show that the acts complained of were materially misleading, a                 SHANGHAI
                                                                                                        SILICON VALLEY
plaintiff must show that the acts were “likely to mislead a reasonable consumer acting                  TALLAHASSEE
reasonably under the circumstances.” Oswego Laborers’ Local 214 Pension Fund v.                         TAMPA

Marine Midland Bank, N.A., 85 N.Y.2d 20, 26, 647 N.E.2d 741, 745 (1995). Accordingly,                   TEL AVIV^
                                                                                                        TOKYO¤
“[t]here can be no claim for deceptive acts or practices. . . when the alleged deceptive                WARSAW~
practice was fully disclosed.” Chiste v. Hotels.com L.P., 756 F. Supp. 2d 382, 404                      WASHINGTON, D.C.

(S.D.N.Y. 2010).                                                                                        WESTCHESTER COUNTY
                                                                                                        WEST PALM BEACH
                                                                                                        ¬ OPERATES AS
       Quatinetz claims Eco Shield “misrepresented its services and costs,” citing Exhibit                 GREENBERG TRAURIG GERMANY, LLP
                                                                                                        * OPERATES AS

B as evidence. Exhibit B relates to his claims that he “never signed a contract for 160 per             +
                                                                                                          GREENBERG TRAURIG MAHER LLP
                                                                                                             OPERATES AS

month” and essentially that Eco Shield’s services were deficient. See Exh. B. Directly
                                                                                                             GREENBERG TRAURIG, S.C.
                                                                                                        **   STRATEGIC ALLIANCE
                                                                                                        ∞    OPERATES AS
                                                                                                             GREENBERG TRAURIG LLP
                                                                                                             FOREIGN LEGAL CONSULTANT OFFICE
                                                                                                        ^ A BRANCH OF
                                                                                                          GREENBERG TRAURIG, P.A.,
                                                                                                          FLORIDA, USA
                                                                                                        ¤ OPERATES AS
GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM                                         GT TOKYO HORITSU JIMUSHO
                                                                                                        ~    OPERATES AS
                                                                                                             GREENBERG TRAURIG GRZESIAK SP.K.
         Case
         Case 7:19-cv-08576-CS
              7:19-cv-08576-CS Document
                               Document 13
                                        12 Filed
                                           Filed 10/15/19
                                                 10/14/19 Page
                                                          Page 2
                                                               2 of
                                                                 of 3
                                                                    3

Hon. Cathy Seibel, U.S.D.J.
October 14, 2019
Page 2
contradicting his claims, however, is the fact that the Service Agreement explicitly provided for
recurring $160 payments made, and to be made, in July 2018, August 2018, December 2018,
March 2019, and June 2019. See Exh. A. Because Eco Shield fully disclosed the monthly
payments in the Service Agreement—which Quatinetz signed and agreed to—there was no
deception.

        And apart from being completely unsupported, Quatinetz’ claim for deficient service is
not cognizable under § 349. Courts have regularly and repeatedly rejected “the argument that
consumers ‘who buy a product that they would not have purchased, absent a manufacturer’s
deceptive commercial practices, have suffered an injury.’” Brady v. Basic Research, L.L.C.,
101 F. Supp. 3d 217, 236 (E.D.N.Y. 2015) (quoting Small v. Lorillard Tobacco Co., 94 N.Y.2d
43, 56, 720 N.E.2d 892, 905 (1999)); see also Sokoloff v. Town Sports Int’l, Inc., 6 A.D.3d 185,
186 788 N.Y.S.2d 9, 10 (1st Dept. 2004) (dismissing a health club member’s deceptive practice
claim because the member “alleged no other loss besides the payment of her membership fee”
and stating that the member never claimed “that the health club failed to deliver services called
for under the contract”).

        To the extent Quatinetz claims he suffered emotional distress, he cannot use emotional
distress to circumvent the requirement that there be a deceptive act and injury. Indeed, to allow
otherwise would be to permit § 349 claims based on completely lawful conduct so long as the
lawful conduct results in some level of frustration. And even then, Quatinetz has not alleged
any conduct that was extreme, outrageous, exceeding the bounds of decency, or regarded as
atrocious and intolerable in a civilized community. See LoPresti v. Antonacci, 71 A.D.3d 574,
575, 899 N.Y.S.2d 10, 10 (1st Dept. 2010).

        Nor does he properly request a remedy associated with the misrepresentation of the $160
service charge or seek emotional damages as relief. Apart from the statutory violation, he asks
only for “[a]n order enjoining Eco Shield and Optio’s collection of unwarranted fees.”
Complaint at 4. The unwarranted fee cannot be related to the $160 service charge discussed
above, since it was fully provided for by the agreed upon contract, but can only relate to the
supposed $15 collection fee.

       For the foregoing reasons, Quatinetz’ Complaint, as it relates to misrepresentation and
the $160 charge, is subject to dismissal.

        B. Quatinetz provides nothing more than a blanket allegation regarding the $15
           collection fee.

        Quatinetz claims that, “[u]pon information and belief, the $205 includes a collection fee
of $15,” and that “[a] collection fee is not warranted by the contract.” Complaint at 1. Quatinetz
otherwise only generally alleges, as to the § 349 claim, that Eco Shield has attempted to collect
an unauthorized fee. Complaint at 4. His attached exhibits do not display any $15 charge
however, and to the extent he claims the $205 charge includes a $15 fee, he offers no additional
support for his assertion. See Millennium Health, LLC v. EmblemHealth, Inc., 240 F. Supp. 3d
276, 286 (S.D.N.Y. 2017) (blanket allegations are “insufficient to plead a materially misleading



GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
         Case
         Case 7:19-cv-08576-CS
              7:19-cv-08576-CS Document
                               Document 13
                                        12 Filed
                                           Filed 10/15/19
                                                 10/14/19 Page
                                                          Page 3
                                                               3 of
                                                                 of 3
                                                                    3

Hon. Cathy Seibel, U.S.D.J.
October 14, 2019
Page 3
deceptive act or practice”).

        Exhibit A reflects only the Service Agreement: it nowhere lists a $15 charge. Exhibit
B, as stated above, reflects only his cancelation of services and cannot be used as a basis for
misrepresentation of a $15 charge. And Exhibit C, to the extent it shows a $205 balance,
nowhere lists a $15 fee nor provides a breakdown showing that collection of a $15 fee was
attempted. Quatinetz’ claim is insufficient and should be dismissed.

        For the foregoing reasons, Quatinetz’ Complaint, as it relates to the $15 collection fee,
is subject to dismissal.

        C. Quatinetz’ class allegations are insufficient.

        As to his class allegations, his first and second classes are composed solely of
individuals whom Optio mailed a collection letter that included a fee “not authorized by the
agreement,” i.e., his claim of a $15 collection fee. Complaint at 4–5. He does not allege a class
complaint related to the misrepresentation of services/$160 per month service charge. And to
the extent Quatinetz claims Eco Shield’s conduct as to the $160 service fee and the $15
collection fee cannot be separated, he fails to show any deceptive act related to the $160 charge
nor can he prove commonality of that broad and speculative a class. See Tomassini v. FCA US
LLC, 326 F.R.D. 375, 385 (N.D.N.Y. 2018) (“a class cannot be certified if any person captured
within the class definition lacks Article III standing”).

        For all the foregoing reasons, Quartinetz’ Complaint is subject to dismissal.

        Thank you for your consideration of this matter.

                                                                    Respectfully submitted,

                                                                    /s/ Becky L. Caruso

                                                                    Becky L. Caruso

cc: Counsel of record (via ECF)




GREENBERG TRAURIG, LLP      ATTORNEYS AT LAW      WWW.GTLAW.COM
